Citation Nr: 0531683	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-03 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether eligibility to education benefits under the 
Montgomery GI Bill Selected Reserves (Chapter 1606) is 
established.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

Although the exact periods of the appellant's service is not 
known, Department of Defense (DOD) records indicate that the 
appellant entered the Army National Guard for a period of six 
years on February 6, 1989 and on November 22, 2002 for 
another period six-year period.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the appellant's claim for 
educational benefits.  A Notice of Disagreement was received 
in December 2003.  A Statement of the Case was issued in 
February 2004.  A timely appeal was received in February 
2004.  

In April 2005, the Board remanded the appellant's appeal to 
provide him the opportunity to have a Travel Board hearing as 
he requested on his Form 9.  A hearing was scheduled in 
September 2005, but the appellant failed to appear, and his 
file has been returned to the Board for consideration of his 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  

According to the law, educational benefits are available to 
members of the Selected Reserve under Chapter 1606, Title 10, 
United States Code. To be eligible for Chapter 1606 benefits, 
a reservist (1) shall (i) enlist, reenlist, or extend an 
enlistment as a Reserve for service in the Selected Reserve 
so that the total period of obligated service is at least six 
years from the date of such enlistment, reenlistment, or 
extension; or (ii) be appointed as, or be serving as, a 
Reserve officer and agree to serve in the Selected Reserve 
for a period of not less than six years in addition to any 
other period of obligated service in the Selected Reserve to 
which the person may be subject; (2) must complete his or her 
initial period of active duty for training; (3) must be 
participating satisfactorily in the Selected Reserve; and (4) 
must not have elected to have his or her service in the 
Selected Reserve credited toward establishing eligibility to 
benefits provided under 38 U.S.C. chapter 30. 38 C.F.R. § 
21.7540(a) (2005). Regulations provide that the Armed Forces 
will determine whether a reservist is eligible to receive 
benefits pursuant to Chapter 1606, Title 10, United States 
Code. 38 C.F.R. § 21.7540(a) (2005).

The RO denied the appellant's claim based on a Department of 
Defense (DOD) data record reporting that the appellant had an 
original basic eligibility date of February 6, 1989, but was 
not eligible for educational assistance under Chapter 1606 
because his benefits had been terminated effective February 
6, 1999, due to the expiration the time limit on eligibility 
calculated as 10 years from date of eligibility under 
38 C.F.R. § 21.7550(a)(1) (2005). 

The appellant claims that his chapter 1606 benefits have not 
expired because he never signed a Notice of Basic Eligibility 
(NOBE), DD Form 2384-1, prior to November 2002.  The 
appellant has produced a copy of an NOBE dated November 22, 
2002, signed by him, indicating his date of basic eligibility 
to be as of that date.  It appears that the appellant had 
signed a new six-year contract on this date. It is unclear 
though whether this was a continuation of his service or 
whether there was a break between the expiration of his 
previous contract and this new one.  

Conversely, January and November 2003 Department of Defense 
screens show the appellant's basic eligibility date to be 
February 6, 1989. The Board is unclear as to whether or not 
the Department of Defense records or the NOBE indicate the 
correct date of basic eligibility for Chapter 1606 benefits.  
Clarification of this matter, to include verification of the 
veteran's current Reserve duty status, would be useful in 
adjudicating the appeal.

Finally, the appellant stated on his Form 9 that his unit was 
activated during Desert Storm Desert Shield in 1991.  There 
is no evidence in the record confirming the activation of the 
appellant's reserve unit or showing the period of active duty 
the appellant served.  If a reservist serves on active duty 
pursuant to an order to active duty issued under sections 
12301(a), (d), (g), 12302, or 12304 of title 10, U.S. Code, 
the period of this active duty plus 4 months shall not be 
considered in the determining the time limit on eligibility.  
38 C.F.R. § 21.7550(a)(3) (2005).  If the appellant was 
ordered to active duty, his eligibility period would, 
therefore, be adjusted to exclude the period of active duty 
plus four months and his delimiting date would be later than 
originally determined.  However, from the evidence presently 
of record, it is impossible to determine the correct 
delimiting date.  The RO should therefore ask the veteran to 
identify what reserve unit he served with that was activated 
in 1991, and it should then obtain the official records from 
the appropriate agency confirming such activation.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact all appropriate 
sources in order to verify the specific dates 
of the appellant's Selected Reserve service 
from February 6, 1989 and forward. In 
particular, the RO should obtain records or 
documentation pertaining to any re-enlistment 
in the Selected Reserves and determine his 
current Reserve duty status.

2.  The RO should contact the veteran and ask 
him to identify the reserve unit to which he 
was assigned when he was activated for duty in 
Desert Shield Desert Storm in 1991, and 
provide copies of any supporting 
documentation.

3.  Once the veteran has provided his unit 
information, the RO should contact all 
appropriate sources in order to verify that 
the identified reserve unit was activated and 
that the appellant was activated with his unit 
for Desert Shield Desert Storm in 1991.

4.  After obtaining the above confirmations, 
the RO should readjudicate the appellant's 
claim for educational assistance.  If the 
benefit sought is not granted, the appellant 
should be provided a Supplemental Statement of 
the Case, which should specifically explain 
the basis for the denial with appropriate 
citation to the legal criteria governing the 
claim.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

